UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported) October 27, 2010 THE PROCTER & GAMBLE COMPANY (Exact name of registrant as specified in its charter) Ohio 1-434 31-0411980 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Procter & Gamble Plaza, Cincinnati, Ohio (Address of principal executive offices) Zip Code (513) 983-1100 (Registrant's telephone number, including area code) Zip Code ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On October 27, 2010, The Procter & Gamble Company (the "Company") issued a news release with respect to earnings for the quarter endedSeptember 30, 2010. The Company is furnishing this 8-K pursuant to Item 2.02, "Results of Operations and Financial Condition." SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROCTER & GAMBLE COMPANY BY: /s/ E. J. WUNSCH E. J. Wunsch Assistant Secretary October 27, 2010 EXHIBIT(S) 99.News Release by The Procter & Gamble Company datedOctober 27, 2010.
